543 S.E.2d 511 (2000)
351 N.C. 473
NORTH CAROLINA PROPERTY TAX COMMISSION From Jackson County In The Matter of the Appeal of: Whiteside Estates, Inc.
No. 57P00.
Supreme Court of North Carolina.
April 6, 2000.
Richard Melvin, Franklin, for Whiteside Estates.
Charles C. Meeker, Raleigh, for Jackson County.
Prior report: 136 N.C.App. 360, 525 S.E.2d 196.

ORDER
Upon consideration of the petition filed by Petitioner (Whiteside Estates, Inc.) in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of April 2000."